 I)t('ISIONS OF NA'IONAI. ILABOR REL.AIIONS BOARI)City Cab Company of Orlando, Inc.; Yellow CabCompany of Orlando, Inc. d/b/a Yellow Cab Com-pany and Dixie Cab Company and Yellow, City,Dixie Independent Cab Drivers Association. Case12 C'A8436May 9. 1979I)t('ISION AND ORDERBY CHAIRMAN FANNING ANI) MI MBERS JENKINSANI) MURPH'YUpon a charge filed on December I 1, 1978, by Yel-low. City, Dixie Independent Cab Drivers Associ-ation, herein called the Union, and duly served onCity Cab Company of Orlando, Inc.; Yellow CabCompany of Orlando, Inc. d/b/a Yellow Cab Com-pany and Dixie Cab Company, herein collectivelycalled Respondent. the General Counsel of the Na-tional Labor Relations Board, by the Regional [)irec-tor for Region 12, issued a complaint on December28, 1978, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (I) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 26, 1977.following a Board election in Case 12 RC 5243, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate:' and that, commencingon or about November 30, 1978, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On January 9, 1979, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On February 2, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion fo)rSummary Judgment. Subsequently, on February 9,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryI Official notice is taken of the record in the representation proceeding.Case 12 RC 5243. as the term "record" is defined in Secs 10268 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended SeeLTV Eletrostnr'Lr .In., 166 NIRB 938 (1967), enf'd 388 F.2d 683 (4th ('r.1968); Gden 4ge Beverage (, 167 NI.RB 151 1967), entd. 415 2d 26(5th ('ir. 1969); Interr pe Col ( v. Penell, 269 F Supp 573 (I)('Va. 1967):Foilerr Corp, 164 NlRB 378 (1967). enid. 397 F 2d 91 (7th ('r 1968): Sec.9(d) of the NRA, s amended.Judgment should not be granted. Respondent there-after filed a response to the Notice To Show Cause.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits its refusalto bargain but attacks the Union's certification on thebasis that a unit including contract drivers is inappro-priate. In his Motion 'or Summary Judgment, counselfior the General Counsel alleges that Respondentseeks to relitigate issues previously considered in theunderlying representation case and that there are nofactual issues warranting a hearing.Our review of the record herein, including the rec-ord in Case 12 RC-5243. discloses that on January10, 1977, the Union filed a petition in which it soughtto represent certain of Respondent's employees. Sub-sequent to a hearing, the proceeding was transferredto the Board. On September 19, 1977, the Board is-sued its Decision and Direction of Election,' directingthat an election be held in the fiollowing appropriateunit:All regular and part-time taxi drivers at the WestGore Street, Orlando. Florida, facility, includingcontract drivers and Winter Park drivers, exclud-ing all other employees, dispatchers, starters, of-fice clerical employees, guards and supervisors asdefined in the Act.Thereafter, an election was held on October 14,1977. The tally ot ballots showed 91 votes cast for theUnion and 37 against. There were eight challengedballots, an insufficient number to affect the results.No objections were filed. The Regional Director is-sued a certification of representative on October 26,1977, certifying the Union as the exclusive collective-bargaining representative in the appropriate unit.In response to the Notice To Show Cause, Respon-(dent argues that the Board erroneously found certaintaxicab drivers to be employees, citing Sealflrers. Lo-cal 777v. N.L.R.B.. 603 F.2d 862 (1978). In Seafrirers,the United States Court of Appeals or the District ofColumbia Circuit reversed the Board's finding in Yel-low ('ah ('Comparnv. 229 NLRB 1329 (1977), that cer-tain taxicab drivers were employees and specificallyfound that they were independent contractors. Re-2 Respondent's request for oral argument is hereby denied as the pleadingsand hriefs a.dequatel set fiirth the issues and positions of the parties'232 NI.RB 11)5 (1977)242 NLRB No. 1694 CITY CAB COMPANY OF ORLANDO. INC. ET Al..spondent, noting that the Board relied on Yellow CahCompany, supra, in the underlying representation pro-ceeding, argues that the court's decision warrants afinding here that certain taxicab drivers are indepen-dent contractors and not employees. Yellow CabCompany, however, was cited in the Board Decisionin Case 12-RC 5243 solely for the established propo-sition that a determination of whether an employer-employee relationship exists requires an analysis andbalancing of the facts in each case; in any event, thatcase is factually distinguishable from the instant one.Moreover, we have again reviewed the facts concern-ing the cab drivers in dispute and reaffirm our earlierfinding that they are employees.4It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.5All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We theretfore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice ploceeding.Accordingly we grant the Motion for SummaryJudgment.6We find that an analssis and a balancing of the facts here clearl manl-test an emploser-employee relationship The Emploser publishes rules towhich it requires all cab drivers to adhere. These rules govern the operationof all cabs at the airport and are published to meet the obligation of aconcession agreement between the Employer and the Orlando airport. Thecabs dnven by contract dnrivers are wholly owned by the Employer withincome realihzed from advertisements on the trunks of the cabs accruing sole-ly to the Employer. Both contract and commission drivers must report to theEmployer's facility to get a cab as no specific cabs are assigned to contractdrivers. The Employer maintains a dress code and requires all drivers toadhere to it. If a contract driver fails to meet the dress code standards, he isnot allowed to drive a cab. After receiving a cab. the contract driver isprovided with a trip record sheet which he is required to keep The contractdriver may use the Employer's dispatcher to receive customer calls, al-though. at least theoretically, he is not bound to the dispatch ssten. How-ever, contract drivers have received oral reprimands from a dispatcher whenthey have refused requests to pick up rides. Finally, through its abilit tomake unilateral changes in the contract and the rates at any time, the Em-plhsyer effectively controls working conditions and the amount of monesdrivers can earn.ISee Piltrhurgh Plate (;Glass C(o ., L R.R. 313 US 146. 162 1941);Rules and Regulations of the Board. Secs 102.67(f) and 102.691c).' In its answer to the complaint, Respondent. in addition to denying thecommission of any unfair labor practices. denies that the appropriate unitincludes contract drivers. Inasmuch as the issue of what constitutes an ap-propriate unit was disposed of b the Board in its previously referred toDecision and Direction of Election, n litigable issue is raised by Respon-dent's denial Respondent also denies that a niajority ot the alid ballotswere cast for the Union in the October 14, 1977, election, and that the Unionis now and has been at all tines since October 26. 1977 the representiatie ofFINDIN(iS ()F FA(II. THE BUSINESS O() RFSPONDI ICity Cab Company of Orlando. Inc.. and YellowCab Company of Orlando. Inc.. d/b/a Yellow CabCompany and Dixie Cab Company, are Florida cor-porations engaged in the operation of taxicab servicein and around the city of Orlando. Florida. Respon-dent corporations are, and at all times material hereinhave been, affiliated businesses with common officers,ownership, directors, and operations and constitute asingle integrated business enterprise. The said direc-tors and operators formulate and administer a com-mon labor policy for the aftorenamed companies. af-fecting the employees of said companies. During thepast 12 months Respondent, in the course and con-duct of its business operations. had a gross volume ofbusiness exceeding $500,000 and during the same pe-riod, did receive parts and supplies valued in excess of$10,000 at its Orlando. Florida, facility, which wereshipped directly to it from points located outside theState of Florida.We find, on the basis of the foregoing. that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. IHE Ai3OR )R(iANIlZAIlI()N IN\OI.\'I)Yellow, Cit!. Dixie Independent Cab Drivers As-sociation is a labor organization within the meaningof Section 2(5) of the Act.the emplosees n the stipulated appropriate unit Itoever the Certificatiinof Representative issued hb the Regional Director on October 26. 1977. cer-tifying the nion as the exclusise bargaining representatise. disposed ofthese issues and they therefore cannot be relitigated herein. Respondent alsodenies that on or about March 16. 1978. Respondent and the Union enteredinto an nterim collective-bargaining agreement. flovever. a cp of thisinterim agreement signed b Paul S. Mears. admitted bh Respondent to beits president. and Duane A. Johnson, president of the nilon, is attached tothe General (Counsel's Motion for Sumnmar) Judgment and Respondent hassubmitted nothing to controvert this document or ts contentsRespondent denies additionally that on or about Nosember 15, 1978. theL nion requested Respondent to bargain oer the terms of a new collectise-bargaining agreement and that it refused and continlues to refuse to bargainwith the Union Iwever. Respondent admits sending letter d.ated Noem-ber 30. 1978, n which it advised that it a: responding o the I iuon's letterof iovenmber I 5 and that Respondent would n longer sccgn.le the Unionor cntinue to meet and bargain with it on behalf ol the contract drisersHaving admitted to sending said letter in response to the Union's request tfrbargaining, Respondent's denials in these regards are without ans substanceand raise no htIg:able issuesRespondent neither admits nor denies in ts ansv.r hat i is .In emplo serengaged in commerce within the meaning of Sec 216) and (7) f the Act. butdemands pro tof thereof Inasmuch as Respondent has admitted the taclualallegations on which the conclusionaroallegation oft'lrisdiction is based. wefind that assertion nf jurisdiction is warranted95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All regular and part-time taxi drivers at the WestGore Street, Orlando, Florida facility, includingcontract drivers and Winter Park drivers; ex-cluding all other employees, dispatchers, starters,office clerical employees, guards and supervisorsas defined in the Act.2. The certificationOn October 14, 1977, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 12, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on October 26, 1977, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about November 15, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about November 30, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceNovember 30, 1978, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (I) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and () of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. City Cab Company of Orlando, Inc., and Yel-low Cab Company Orlando, Inc. d/b/a Yellow CabCompany and Dixie Cab Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Yellow, City, Dixie Independent Cab DriversAssociation is a labor organization within the mean-ing of Section 2(5) of the Act.3. All regular and part-time taxi drivers at theWest Gore Street, Orlando, Florida facility, includingcontract drivers and Winter Park drivers, but exclud-ing all other employees, dispatchers, starters, officeclerical employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since October 26, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.96 CITY CAB COMPANY OF ORLANDO, INC., ET AL.5. By refusing on or about November 30, 1978,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondent hsengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. CityCab Company of Orlando, Inc., Yellow Cab Com-pany of Orlando, Inc., d/b/a Yellow Cab Companyand Dixie Cab Company, Orlando, Florida, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Yellow, City, Dixie In-dependent Cab Drivers Association as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All regular and part-time taxi drivers at the WestGore Street, Orlando, Florida facility, includingcontract drivers and Winter Park drivers, but ex-cluding all other employees, dispatchers, starters,office clerical employees, guards and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its West Gore Street, Orlando, Floridafacility copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 12, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced b a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Yel-low, City, Dixie Independent Cab Drivers Asso-ciation as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All regular and part-time taxi drivers at theWest Gore Street, Orlando, Florida facility,including contract drivers and Winter Parkdrivers, excluding all other employees, dis-patchers, starters, office clerical employees,guards and supervisors as defined in the Act.CITY CAB COMPANY OF ORLANDO(), INC.;YELLOW CAB COMPANY OF ORLANDO, INC.D/B/A YELLOW CAB COMPANY AND DIXIECAB COMPANY97